Citation Nr: 1509589	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  13-09 184A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office and 
Education Center in Buffalo, New York


THE ISSUE

Entitlement to VA educational assistance benefits under the Veterans Retraining Assistance Program (VRAP).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from November 1973 to June 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Education Center in Buffalo, New York.

In February 2014, the Veteran testified at a hearing before the undersigned and a transcript of that hearing has been associated with the claims file.  At the February 2014 personal hearing, the Veteran filed with the Board additional evidence along with a waiver of agency of original jurisdiction (AOJ) of that evidence.  See 38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board finds that it may adjudicate the current claim without first remainding it to the AOJ for review of this evidence.


FINDINGS OF FACT

1.  The Veteran applied for the benefits at issue to attend Washington Adventist University's Licensed Clinical Professional Counselor (LCPC) Licensing Program, 

2.  The Washington Adventist University is not a community college or technical school.


CONCLUSION OF LAW

The criteria to establish entitlement to VA educational assistance benefits under VRAP, for pursuit of a license through the LCPC Licensing Program at Washington Adventist University beginning in September 2012, are not met.  38 U.S.C.A. § 4100 (West 2014); Pub. L. No. 112-56, 125 Stat. 713, § 211 (Nov. 21, 2011).



REASONS AND BASES FOR FINDINGs AND CONCLUSION

The Veteran seeks VRAP benefits to attend Washington Adventist University's (a/k/a Columbia Union College) LCPC Licensing Program in September 2012.  Specifically, in writings to VA as well as at his personal hearing the Veteran reported that while he already has a Master's degree he needs this one year work study program as a supervisor to obtain his license to practice as a licensed counselor.  Next, the Veteran testified that he should not be penalized by the fact that Columbia Union College, a community college, both changed its name to Washington Adventist University and expanded its' scope of educational service during the time he was applying for VRAP benefits.  In this regard, he also testified that the Masters of Professional Counseling he obtained at the end of this one year program is the same degree he would have received if the school had remained a community college.  Lastly, the Veteran testified that VA should reimburse him the $6,699.00 in tuition he know owes the school for this program because prior to the program starting VA told him that he was eligible for VRAP and only after he already started the program was he notified that his claim was being denied.  

In this regard, the Board notes that the VRAP was established by Pub. L. 112-56, Title II, § 211, 125 Stat. 713.  It is set forth as a note in 38 U.S.C.A. § 4100.  The pertinent sections are as follows: 

(a) Program authorized.-- 
(1) In general.--Not later than July 1, 2012, the Secretary of Veterans Affairs shall, in collaboration with the Secretary of Labor, establish and commence a program of retraining assistance for eligible veterans. 
(2) Number of eligible veterans.--The number of unique eligible veterans who participate in the program established under paragraph (1) may not exceed-- 
(A) 45,000 during fiscal year 2012; and 
(B) 54,000 during the period beginning October 1, 2012, and ending March 31, 2014.

(b) Retraining assistance.--Except as provided by subsection (k) [establishing the VRAP program's termination date as March 31, 2014], each veteran who participates in the program established under subsection (a)(1) shall be entitled to up to 12 months of retraining assistance provided by the Secretary of Veterans Affairs.  Such retraining assistance may only be used by the veteran to pursue a program of education (as such term is defined in section 3452(b) of title 38, United States Code) for training, on a full-time basis, that-
(1) is approved under chapter 36 of such title [38 U.S.C.A. § 3670 et seq.]; 
(2) is offered by a community college or technical school; 
(3) leads to an associate degree or a certificate (or other similar evidence of the completion of the program of education or training); 
(4) is designed to provide training for a high-demand occupation, as determined by the Commissioner of Labor Statistics; and 
(5) begins on or after July 1, 2012.

(e) Eligibility.--
(1) In general.--For purposes of this section, an eligible veteran is a veteran who-- 
(A) as of the date of the submittal of the application for assistance under this section, is at least 35 years of age but not more than 60 years of age; 
(B) was last discharged from active duty service in the Armed Forces under conditions other than dishonorable; 
(C) as of the date of the submittal of the application for assistance under this section, is unemployed; 
(D) as of the date of the submittal of the application for assistance under this section, is not eligible to receive educational assistance under chapter 30, 31, 32, 33, or 35 of title 38, United States Code [38 U.S.C.A. § 3001 et seq., 3100 et seq., 3201 et seq., 3301 et seq., or 3500 et seq., respectively], or chapter 1606 or 1607 of title 10, United States Code [10 U.S.C.A. § 16131 et seq. or 16161 et seq., respectively]; 
(E) is not in receipt of compensation for a service-connected disability rated totally disabling by reason of unemployability; 
(F) was not and is not enrolled in any Federal or State job training program at any time during the 180-day period ending on the date of the submittal of the application for assistance under this section; and 
(G) by not later than October 1, 2013, submits to the Secretary of Labor an application for assistance under this section containing such information and assurances as that Secretary may require. 
(2) Determination of eligibility.-- 
(A) Determination by Secretary of Labor.-- 
(i) In general.--For each application for assistance under this section received by the Secretary of Labor from an applicant, the Secretary of Labor shall determine whether the applicant is eligible for such assistance under subparagraphs (A), (C), (F), and (G) of paragraph (1). 
(ii) Referral to Secretary of Veterans Affairs.--If the Secretary of Labor determines under clause (i) that an applicant is eligible for assistance under this section, the Secretary of Labor shall forward the application of such applicant to the Secretary of Veterans Affairs in accordance with the terms of the agreement required by subsection (h). 
(B) Determination by Secretary of Veterans Affairs.--For each application relating to an applicant received by the Secretary of Veterans Affairs under subparagraph (A)(ii), the Secretary of Veterans Affairs shall determine under subparagraphs (B), (D), and (E) of paragraph (1) whether such applicant is eligible for assistance under this section.

As reference in this section, 38 U.S.C.A. § 3452(b) defines the term "program of education" to mean any curriculum or any combination of unit courses or subjects pursued at an educational institution which is generally accepted as necessary to fulfill requirements for the attainment of a predetermined and identified educational, professional, or vocational objective.  Such term also means any curriculum of unit courses or subjects pursued at an educational institution which fulfill requirements for the attainment of more than one predetermined and identified educational, professional, or vocational objective if all the objectives pursued are generally recognized as being reasonably related to a single career field.  Such term also means any unit course or subject, or combination of courses or subjects, pursued by an eligible veteran at an educational institution, required by the Administrator of the Small Business Administration as a condition to obtaining financial assistance under the provisions of section 7(i)(1) of the Small Business Act (15 U.S.C. 636(i)(1)).  Such term also includes licensing or certification tests, the successful completion of which demonstrates an individual's possession of the knowledge or skill required to enter into, maintain, or advance in employment in a predetermined and identified vocation or profession, provided such tests and the licensing or credentialing organizations or entities that offer such tests are approved by the Secretary in accordance with section 3689 of this title. Such term also includes any course, or combination of courses, offered by a qualified provider of entrepreneurship courses.  Such term also includes national tests for admission to institutions of higher learning or graduate schools (such as the Scholastic Aptitude Test (SAT), Law School Admission Test (LSAT), Graduate Record Exam (GRE), and Graduate Management Admission Test (GMAT)) and national tests providing an opportunity for course credit at institutions of higher learning (such as the Advanced Placement (AP) exam and College-Level Examination Program (CLEP)).

With the above laws and regulations in mind, the Board first notes that it is not materially in dispute that the Veteran meets the threshold eligibility requirements for participation as set forth in section (e) of the VRAP.  The Board will also concede for the purpose of this decision that the program, which the Veteran's August 2012 application identifies as a LCPC, provides training for a high-demand occupation. 

Because the school for which the Veteran is seeking VRAP benefits is not a community college or technical school, the claim must be denied.  

In this regard, the terms "community college" and "technical school" are not clearly defined by the VRAP law or elsewhere in VA law.  Several analogous terms, however, are defined as follows.  First, under VA law, an Institution of Higher Learning is a college, university, or similar institution, including a technical or business school, offering postsecondary level academic instruction that leads to an associate or higher degree if the school is empowered by the appropriate State education authority under State law to grant an associate or higher degree.  38 C.F.R. § 21.4200(h) (2014).  Second, an undergraduate college degree means a college or university degree obtained through the pursuit of unit subjects which are below the graduate level; included are associate degrees, bachelors' degrees and first professional degrees.  38 C.F.R. § 21.4200(f) (2014).  Finally, a vocational or professional objective is one that leads to an occupation.  See, e.g., 38 C.F.R. § 21.7520(b)(28) (2014). 

Because the terms are not otherwise defined under VA law, the Board will look to federal education law and state law to understand how these terms are to be understood.  The term "community college" is defined in federal education law as an institution of higher education--(1) That admits as regular students persons who are beyond the age of compulsory school attendance in the State in which the institution is located and who have the ability to benefit from the training offered by the institution; (2) That does not provide an educational program for which it awards a bachelor's degree (or an equivalent degree); and (3) That--(i) Provides an educational program of not less than 2 years that is acceptable for full credit toward such a degree, or (ii) Offers a 2-year program in engineering, mathematics, or the physical or biological sciences, designed to prepare a student to work as a technician or at the semiprofessional level in engineering, scientific, or other technological fields requiring the understanding and application of basic engineering, scientific, or mathematical principles of knowledge.  See 34 C.F.R. § 607.7 (2014); 34 C.F.R. § 400.4 (2014); 20 U.S.C.A. § 1058 (West 2014); see also 20 U.S.C.A. § 1001(a) (2014) (defining an "institution of higher education"). 

Under federal education law, technical schools, referred to as "technology education" or "tech-prep" are defined variously as follows:

Technology education means an applied discipline designed to promote technological literacy that provides knowledge and understanding of the impacts of technology including its organizations, techniques, tools, and skills to solve practical problems and extend human capabilities in areas such as construction, manufacturing, communication, transportation, power, and energy.  34 CFR § 400.4 (2014).

Tech-prep education program means a combined secondary and postsecondary program that-- (1) Leads to an associate degree or two-year certificate; (2) Provides technical preparation in at least one field of engineering technology, applied science, mechanical, industrial, or practical art or trade, or agriculture, health, or business; (3) Builds student competence in mathematics, science, and communications (including through applied academics) through a sequential course of study; and (4) Leads to placement in employment.  34 C.F.R. § 406.5 (2014). 

With the above facts, laws, and regulations in mind, the record shows that the Veteran attended an institute of higher learning which he specifically identified as Washington Adventist University on his August 2012 claim, but not one that offers only a 2-year (Associate's) degree or less.  Although it offers programs that lead to certificates and diplomas of less than 2 years, it also offers Bachelor's degrees, which require four years to complete.  Therefore, the Board finds that the school is not a community college.  See 34 C.F.R. § 607.7(1) (2014) (defining a community college as an institution of higher education that "does not provide an educational program for which it awards a bachelor's degree (or an equivalent degree)). 

The Board also finds that Washington Adventist University is not a technical school.  It is an "institute of higher learning," which can include a technical institution, but the objective of the Veteran's program is to obtain an occupation as a LCPC.  The Board finds that the nature of this program is professional in nature, rather than an occupational program in trade, industrial, technical, technological, engineering, or applied science fields.  See 38 C.F.R. § 21.7520(b)(28) (2014). 

Therefore, because Washington Adventist University is not a "community colleges" or "technical school," the Board finds that it does not satisfy the threshold requirements of the VRAP and the claim must be denied.  See VRAP § (b)(2).

In reaching the above conclusion, the Board notes the Veteran's contentions regarding the school changing from a community college (i.e., Columbia Union College) to a university after he filed for his claim for VRAP benefits.  However, the Veteran August 2012 claim for VRAP benefits specifically identified the school as Washington Adventist University, and its characterization as Columbia Union College does not necessarily establish it to have been a community college.  Therefore, the Board finds that the Veteran's contention is not persuasive.

Similarly, while the Veteran may have been informed by a VA employee his claim was granted, as he has contended, this is not documented and would not be binding in any event.  It is the language of the law that controls.  



ORDER

Entitlement to VA educational assistance benefits under VRAP is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


